EXHIBIT 10.6

SETTLEMENT AGREEMENT


This Settlement Agreement ("Agreement") is entered into as of this 29th day of
July, 2006, by and between Boston Scientific Corporation, a corporation
organized and existing under the laws of the State of Delaware ("BSC"), Guidant
Corporation, a corporation organized and existing under the laws of the State of
Indiana ("Guidant"), Cardiac Pacemakers, Inc., a corporation organized and
existing under the laws of the State of Minnesota ("CPI"), Guidant Sales
Corporation, a corporation organized and existing under the laws of the State of
Indiana ("GSC"), and Advanced Bionics Corporation, a corporation organized and
existing under the laws of the State of Delaware ("ABC"), on the one hand
(hereinafter collectively referred to as the "BSC Parties"), and St. Jude
Medical, Inc., a corporation organized and existing under the laws of the State
of Minnesota ("St. Jude"), St. Jude Medical S.C., Inc., a corporation organized
and existing under the laws of the State of Minnesota ("SJMSC"), Pacesetter,
Inc., a corporation organized and existing under the laws of the State of
Delaware ("Pacesetter"), and Advanced Neuromodulation Systems, Inc., a
corporation organized and existing under the laws of the State of Texas ("ANS"),
on the other hand (hereinafter collectively referred to as the "St. Jude
Parties"). The BSC Parties and the St. Jude Parties shall collectively be
referred to as the "Parties" in this Agreement.
RECITALS
WHEREAS, there currently are pending between the BSC Parties and the St. Jude
Parties the following cases:
 

1.           
Cardiac Pacemakers, Inc. et al. v. St. Jude Medical, Inc. et al., Civil Action
No. 1-96-cv-1718 DFH/TAB, (S.D. Ind.) (the "Indiana case");

 

--------------------------------------------------------------------------------



2.           
Pacesetter, Inc. et al. v. Cardiac Pacemakers, Inc. et al., Case No. 02-1337
DWF/SRN, (D. Minn.) (the "Minnesota Pacesetter case");

 

3.           
Cardiac Pacemakers, Inc. et al. v. St. Jude Medical, Inc. et al., Civil Action
No. 04-1016 JMR/FLN (D. Minn.) (the "Minnesota CPI case");

 

4.           
Guidant Corp. et al. v. St. Jude Medical, Inc. et al., Civil Action No.
04-0067-SLR (D. Del.) (the "Delaware case");

 

5.           
Pacesetter, Inc. et al. v. Intermedics, Inc. et al., Case No. CV 06-3166
GHK(FFMx) (C.D. Cal.) (the "California case");

 

6.           
Advanced Neuromodulation Systems, Inc. v. Advanced Bionics Corp., Civil Action
No. 4:04cv131 (E.D. Tex); Advanced Bionics Corp. v. Advanced Neuromodulation
Systems, Inc., Civil Action No. 4:04cv131 (E.D. Tex.); and the Advanced
Neuromodulation Systems, Inc. v. Advanced Bionics Corp arbitration, Institute
for Conflict Prevention and Resolution Case No. G-06-08A (the "ANS/ABC cases");

 
all of which are collectively referred to herein as the "Litigation";
WHEREAS, the BSC Parties and the St. Jude Parties entered into discussions in an
effort to resolve the Litigation;
WHEREAS, in connection with the discussions with the BSC Parties (and with their
permission), the St. Jude Parties entered into discussions with representatives
of MFV (as defined below) in an effort to resolve the Indiana case and the
Delaware case, but the St. Jude Parties' efforts at negotiating a resolution of
those cases with the representatives of MFV were unsuccessful;
WHEREAS, the Parties now wish to settle certain cases of the Litigation and to
limit the issues remaining in the rest of the Litigation, upon the terms and
conditions set forth in this Agreement (and the Exhibits hereto);
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
hereinafter set forth, and of the good and valuable consideration flowing from
each party to the other, the Parties hereto, intending to be legally bound
hereby, covenant and agree as follows:
 

--------------------------------------------------------------------------------


ARTICLE I
Definitions
Section 1.01. Affiliates. "Affiliates" as used herein shall have the meaning set
forth in the CRM License Agreement.
Section 1.02. CRM License Agreement. "CRM License Agreement" as used herein
shall mean the license agreement relating to cardiac rhythm management products
by and between Boston Scientific Corporation and St. Jude Medical, Inc., dated
July 29, 2006, an executed copy of which is attached hereto as Exhibit A.
Section 1.03. SCS License Agreement. "SCS License Agreement" as used herein
shall mean the license agreement relating to spinal cord stimulation products by
and between Boston Scientific Corporation and St. Jude Medical, Inc., dated July
29, 2006, an executed copy of which is attached hereto as Exhibit B.
Section 1.04. Medtronic Action. The "Medtronic Action" as used herein shall mean
the litigation captioned Medtronic, Inc. v. Guidant Corporation, et al., case
number 05-1515, currently pending in the U.S. Court of Appeals for the Federal
Circuit, and any continuation of that action at the district court or appellate
court levels following the issuance of a mandate by the Federal Circuit.
Section 1.05 MFV. "MFV" as used herein shall mean Mirowski Family Ventures, LLC,
a limited liability company organized under the laws of the State of Maryland.
MFV is also a plaintiff adverse to the St. Jude Parties in the Indiana case and
the Delaware case.
Section 1.06. SCS Field. "SCS Field" as used herein shall have the meaning set
forth in the SCS License Agreement.
 

--------------------------------------------------------------------------------


Section 1.07. Derivative Product. "Derivative Product” as used herein shall mean
any product subsequently approved by applicable regulatory authorities for use
in spinal cord stimulation to manage chronic pain of the trunk and limbs that is
of substantially equivalent design and functionality as a product that is
commercially marketed and sold as of the Effective Date. In the interest of
clarity, a future product shall be considered a "Derivative Product" unless it
is covered by a patent (other than the Licensed Patents) that does not cover a
product commercially marketed and sold as of the Effective Date. Whether a
future product is a "Derivative Product" shall be determined on a
patent-by-patent basis; a future product that is not a "Derivative Product" with
respect to one patent shall not be exposed to claims of infringement based on
any other patent for which the product is a "Derivative Product."
Section 1.08. Effective Date. "Effective Date" as used herein shall mean July
29, 2006.
ARTICLE II
Dismissal of Certain Cases and Narrowing of Issues In Remaining Cases
 
Section 2.01. Contemporaneously with the execution of this Agreement, the
Parties shall execute and promptly file with the appropriate courts the
following documents:
 

a.             
A stipulation for dismissal with prejudice of the Minnesota Pacesetter case in
the form of Exhibit C;

 

b.             
A stipulation for dismissal with prejudice of the Minnesota CPI case in the form
of Exhibit D;

 

c.             
A stipulation for dismissal with prejudice of the California case in the form of
Exhibit E;

 

d.             
A stipulation for dismissal with prejudice of the ANS/ABC cases in the form of
Exhibits F and G;

 
The foregoing cases constitute the "Dismissed Litigation." Those cases not so
dismissed pursuant to this Section 2.01 constitute the "Remaining Litigation."
 

--------------------------------------------------------------------------------


Section 2.02. The Parties further agree that the issues remaining to be
litigated in the Remaining Litigation shall be circumscribed and continue only
within the following parameters:
 

a.             
The Indiana case.

 

i.             
In consideration for the St. Jude Parties' covenants and agreements in Sections
2.02, 2.03 and 2.04 of this Agreement, the BSC Parties covenant and agree that
plaintiffs in the Indiana case shall withdraw and/or not further pursue any
damages claim for lost profits, price erosion, an "up front" royalty payment,
prejudgment interest, or attorneys’ fees against the St. Jude Parties. In
addition, the BSC Parties covenant and agree that plaintiffs in the Indiana case
shall only pursue a damages claim based on pulse generators and leads which
plaintiffs contend infringe the patent claim asserted in the Indiana case, and
will withdraw and/or not pursue any damages claim based on other products,
whether through a "convoyed sales" theory or otherwise. Notwithstanding such
covenant and agreement, it is understood that the defendants in the Indiana case
shall continue to be free to argue that damages are not warranted due to
non-infringement, invalidity and/or other defenses, except as set forth in
Section 2.02(a)(ii), below. The BSC Parties further covenant and agree that
plaintiffs in the Indiana case shall limit any claim for damages to a reasonable
royalty theory, with a royalty that shall not exceed three percent (3%) of the
net sales revenue from any sales found to infringe the patent in suit, and that
plaintiffs shall not be entitled to receive any payment in connection with the
Indiana case, by way of judgment or


 

--------------------------------------------------------------------------------


 

 
otherwise, that exceeds three percent (3%) of the net sales revenue from any
sales found to infringe the patent in suit.


 

ii.             
In consideration for the BSC Parties' covenants and agreements in Sections 2.02,
2.03 and 2.04 of this Agreement, the St. Jude Parties covenant and agree that
they will withdraw and/or not further pursue their fraud claim and any claim for
attorneys’ fees. In addition, the St. Jude Parties covenant and agree not to
seek to introduce any evidence of Guidant product recalls; provided, however,
that the BSC Parties covenant and agree to ensure that plaintiffs will not seek
to introduce any evidence of St. Jude product recalls. The St. Jude Parties
further covenant and agree that (1) defendants in the Indiana case will not seek
discovery on or introduce any evidence in pleadings or court relating to Dr.
Bourland’s conduct or plaintiffs’ conduct vis a vis Dr. Bourland in connection
with the trial of this matter in June 2001 and related information revealed
after that trial; and (2) defendants in the Indiana case will not pursue any
claim or defense (e.g., unclean hands, inequitable conduct, unenforceability,
estoppel, misuse, and/or fraud) based, in-whole or in-part, on Dr. Bourland’s
conduct in connection with the trial of this matter in June 2001 or based,
in-whole or in-part, on plaintiffs’ conduct vis a vis Dr. Bourland in connection
with the trial of this matter in June 2001 and related information revealed
after that trial. Defendants will remain free to pursue any defense (including,
but not limited to, inequitable conduct, unenforceability and misuse) to the
extent that such defense is not based in


 

--------------------------------------------------------------------------------


 

      
whole or in part on Dr. Bourland’s conduct in connection with the trial of this
matter in June 2001 or based, in-whole or in-part, on plaintiffs’ conduct vis a
vis Dr. Bourland in connection with the trial of this matter in June 2001 and
related information revealed after that trial; and plaintiffs will remain free
to argue that any such defense is not warranted or is not properly before the
Indiana court, whether based on law of the case, waiver, failure of proof,
judgment as a matter of law, or other ground.


 

b.             
The Delaware case.
 

i.             
In consideration for the St. Jude Parties' covenants and agreements in Sections
2.02, 2.03 and 2.04 of this Agreement, the BSC Parties covenant and agree that
plaintiffs in the Delaware case shall withdraw and/or not further pursue any
damages claim for lost profits, price erosion, an "up front" royalty payment,
enhanced damages (i.e., treble damages and/or attorneys' fees), or prejudgment
interest, against the St. Jude Parties. In addition, the BSC Parties covenant
and agree that plaintiffs in the Delaware case shall only pursue a damages claim
based on pulse generators and leads which plaintiffs contend infringe the patent
claims asserted in the Delaware case, and will withdraw and/or not pursue any
damages claim based on other products, whether through a "convoyed sales" theory
or otherwise. Notwithstanding such covenant and agreement, it is understood that
the defendants in the Delaware case shall continue to be free to argue that
damages are not warranted due to non-infringement, invalidity and/or other
defenses, except as set forth in


 
 

--------------------------------------------------------------------------------



  
 

            
Section 2.02(b)(ii), below. The BSC Parties also covenant and agree that
plaintiffs in the Delaware case shall withdraw their request for and/or not
further pursue an injunction until all appeals have been exhausted and any
judgment of infringement is final and no longer appealable. The BSC Parties
further covenant and agree that plaintiffs in the Delaware case shall limit any
claim for damages to a reasonable royalty theory, with a royalty that shall not
exceed three percent (3%) of the net sales revenue from any sales found to
infringe the patent in suit, and that plaintiffs shall not be entitled to
receive any payment in connection with the Delaware case, by way of judgment or
otherwise, that exceeds three percent (3%) of the net sales revenue from any
sales found to infringe the patent in suit.


 

ii.             
In consideration for the BSC Parties' covenants and agreements in Sections 2.02,
2.03 and 2.04 of this Agreement, the St. Jude Parties covenant and agree that
they will withdraw and/or not further pursue their fourth ("no error"), sixth
("intervening rights"), and eighth ("claim splitting") affirmative defenses, and
any claim for attorneys’ fees. In addition, the St. Jude Parties covenant and
agree not to seek to introduce any evidence of Guidant product recalls;
provided, however, that the BSC Parties covenant and agree to ensure that
plaintiffs will not seek to introduce any evidence of St. Jude product recalls.


 

iii.             
Notwithstanding any contrary outcome of the Delaware case, the Parties agree
that defendants in the Delaware case shall not be placed in a position that is
worse than that of Medtronic as a result of the final resolution of the

 

--------------------------------------------------------------------------------


 

           
Medtronic Action.  In particular, should Medtronic obtain a final,
non-appealable judgment in the Medtronic Action invalidating one or more patent
claims which plaintiffs in the Delaware case have asserted against the
defendants in the Delaware case, the Parties agree that defendants in the
Delaware case shall owe no damages or payments to the plaintiffs on any such
patent claim(s).  In addition, the Parties agree that, should Medtronic agree to
a settlement with BSC and/or MFV of the Medtronic Action on terms more favorable
than the terms plaintiffs have sought from the defendants in the Delaware case,
then plaintiffs in the Delaware case shall limit their pursuit of any claim for
damages in the Delaware case such that any damages claim is no less favorable
for the defendants in the Delaware case than the terms of the settlement in the
Medtronic Action are favorable for Medtronic, and any damages or payments owed
by the defendants in the Delaware case shall be so limited.

 
Section 2.03. Further Agreements. The BSC Parties agree that St. Jude and its
Affiliates shall be free to seek to negotiate an agreement with MFV resolving
the Indiana case and the Delaware case and that the BSC Parties will take no
action to interfere with the further efforts of St. Jude and its Affiliates to
negotiate with MFV a resolution of such cases. In connection with, and
contingent upon, MFV's settlement of the Indiana case and the Delaware case with
St. Jude and its Affiliates, the BSC Parties covenant, consent and agree to: (1)
license or sublicense the MFV patent portfolio to the St. Jude and/or its
Affiliates (as provided in Section 2.06 of the CRM License Agreement) and/or
permit MFV to provide St. Jude and/or its Affiliates with such a license or
sublicense directly on the same or different terms as St. Jude and MFV may
agree;

--------------------------------------------------------------------------------


and (2) dismiss the Indiana case and the Delaware case for no royalty or other
consideration payable to BSC (including, by way of example, no payment of any
settlement proceeds to BSC and no reimbursement of the costs of litigation BSC
or any of its Affiliates may have incurred). The BSC Parties further covenant
and agree that any license or sub-license resulting from a settlement between
St. Jude and its Affiliates and MFV may be on different terms than those terms
under which BSC and/or its Affiliates are currently licensed by MFV, but, in any
event, shall not be on terms less favorable to St. Jude and/or its Affiliates
than the terms under which BSC and/or its Affiliates are currently licensed by
MFV. The BSC Parties also covenant and agree to execute any further documents or
make any additional undertakings that may be necessary to effectuate the
provisions of this Section 2.03. The St. Jude Parties covenant and agree that
St. Jude and/or its Affiliates will be solely responsible for any payments to
MFV in connection with any settlement with MFV resolving the Indiana case and
the Delaware case.
Section 2.04. Conduct of the Remaining Litigation. The BSC Parties and the St.
Jude Parties further covenant and agree to conduct remaining portions of the
Indiana case and the Delaware case as follows:
a. Scheduling of the Indiana Case. The BSC Parties and the St. Jude Parties
covenant and agree that plaintiffs and defendants will cooperate in good faith
to negotiate and make such adjustments to the pre-trial and trial schedule in
the Indiana case as are mutually acceptable such that no party suffers prejudice
in meeting any applicable discovery, pretrial or trial deadlines. In order to
effectuate the foregoing, the Parties covenant and agree to develop a jointly
proposed pre-trial and trial schedule through good faith negotiations and to
jointly request that the Court in the Indiana case vacate the
 

--------------------------------------------------------------------------------


existing pre-trial and trial schedule if they cannot agree on a schedule that
maintains the existing trial date.
b. Scheduling of the Delaware Case. The BSC Parties and the St. Jude Parties
covenant and agree that plaintiffs and defendants will cooperate in good faith
to negotiate and make such adjustments to the pre-trial and trial schedule in
the Delaware case as are mutually acceptable such that no party suffers
prejudice in meeting any applicable discovery, pretrial or trial deadlines. In
order to effectuate the foregoing, the Parties covenant and agree to develop a
jointly proposed pre-trial and trial schedule through good faith negotiations
and to jointly request that the Court in the Delaware case vacate the existing
pre-trial and trial schedule.
c. Use of This Agreement in the Remaining Litigation. The BSC Parties and the
St. Jude Parties covenant and agree that this Agreement, along with all of the
other agreements and stipulations that are to be executed by the Parties as
contemplated herein, shall be protected under Federal Rule of Evidence 408 and
any other applicable state or federal privileges or immunities from use as
evidence with respect to settlements or offers to compromise and that neither
plaintiffs nor defendants shall seek to introduce this Agreement or the CRM
License Agreement as evidence in either the Indiana case or the Delaware case
for any purpose other than as may reasonably be required to enforce and
effectuate the provisions of this Agreement.
d. No Admissions. The BSC Parties and the St. Jude Parties covenant and agree
that nothing in this Agreement shall be construed as an admission of liability
by any party and that neither plaintiffs nor defendants will seek to use or
construe this
 

--------------------------------------------------------------------------------


Agreement in the Indiana case or the Delaware case as an admission of liability
by any party.
Section 2.05. Additional Agreements Regarding the Lauro Arbitration. With
respect to the arbitration claims asserted by ANS against Bonaventura (Reno)
Lauro (International Institute for Conflict Prevention and Resolution Case No.
G-06-07A) (the "Lauro Arbitration"), the BSC Parties additionally covenant and
agree to deliver to St. Jude within five (5) business days of the Effective
Date, a signed, written release and stipulation from Bonaventura (Reno) Lauro in
which Mr. Lauro has agreed to a mutual dismissal with prejudice of the
arbitration between ANS and Mr. Lauro that is pending before the International
Institute for Conflict Prevention and Resolution, Case No. G-06-07A (the "Lauro
Arbitration") and releasing all related claims between Mr. Lauro and the St.
Jude Parties.
ARTICLE III
Cross Licenses
Section 3.01. As part of the consideration for entering into this Agreement, the
Parties shall execute contemporaneously with the execution of this Agreement the
CRM License Agreement and the SCS License Agreement. The Parties further
covenant and agree to cause each of their Affiliates that holds any ownership
interest in the Licensed Patents (as defined in the CRM License Agreement or SCS
License Agreement, as appropriate) to execute and deliver to the other party
within thirty (30) days after the Effective Date a Consent and Agreement to be
Bound by License, substantially in the form of Exhibit I, hereto, with regard to
the CRM License Agreement, and the SCS License Agreement. The Parties agree that
their sole remedy for any failure by a party to cause an Affiliate to execute
and deliver a required Consent and Agreement
 

--------------------------------------------------------------------------------


to be Bound by License pursuant to this Section 3.01 shall be limited to the
provisions of Section 7.06 of this Agreement.
ARTICLE IV
Mutual Releases
Section 4.01. All claims and counterclaims in the Dismissed Litigation shall be
dismissed with prejudice, and each party, for itself and its successors and
assigns, hereby releases, acquits, and forever discharges the other party and
its Affiliates, successors, and assigns, and all their respective officers,
directors, employees, agents, and representatives from all such claims and
counterclaims. Neither these releases, nor the dismissal of the ANS/ABC Cases,
are intended to prejudice or impair the rights created or preserved in the SCS
License Agreement, and the Parties specifically agree not to assert otherwise.
Section 4.02.  Each party, for itself and its successors and assigns, and its
Affiliates and their respective successors and assigns, hereby expressly waives
any right that it may have under the laws or statutes of any jurisdiction that
limits the extension of a release to certain types of claims, including, but not
limited to, California Civil Code § 1542, which provides that: "A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor."
ARTICLE V
Termination of Japanese Distribution Agreement
Section 5.01. The Parties hereby agree that the Distribution Agreement by and
between Advanced Neuromodulation Systems, Inc. and Boston Scientific Corporation
dated June 20, 2002, (the "Japanese Distribution Agreement") and the respective
rights and obligations of St.
 

--------------------------------------------------------------------------------


 Jude and its Affiliates and BSC and its Affiliates set forth therein are
terminated in all respects except for those provisions that by their terms were
contemplated to survive any termination of the Japanese Distribution Agreement
(the "Surviving Obligations"). Other than for the Surviving Obligations, each of
the parties, for itself, its successors and assigns, hereby covenants not to
sue, releases and forever discharges the other parties, their respective
successors, assigns, affiliated entities, directors, officers, shareholders, and
legal representatives, of and from any claims, demands, actions, cause and
causes of action, suits, liabilities, obligations, promises, injuries or
damages, of any name, nature or description in law or in equity, whether known
or unknown, asserted or unasserted, suspected or unsuspected, or fixed or
contingent, which the releasing party now has, or ever had, or which it shall or
may have in the future, arising out of or in connection with the Japanese
Distribution Agreement.
ARTICLE VI
Covenant Not to Sue on Spinal Cord Stimulation Products
Section 6.01. The St. Jude Parties and their Affiliates hereby covenant not to
sue the BSC Parties and/or their Affiliates, their respective successors,
assigns, affiliated entities, directors, officers, shareholders, and legal
representatives, distributors, resellers, customers, and end users with respect
to any alleged infringement of patent or other intellectual property rights
owned or held by St. Jude and/or its Affiliates by any products used in spinal
cord stimulation to manage chronic pain that are currently commercially marketed
and sold as of the Effective Date anywhere in the world, pursuant to FDA, CE
mark, or MHLW approval, and all Derivative Products.
Section 6.02. The BSC Parties and their Affiliates hereby covenant not to sue
the St. Jude Parties and/or their Affiliates, their respective successors,
assigns, affiliated entities,
 

--------------------------------------------------------------------------------


directors, officers, shareholders, and legal representatives, distributors,
resellers, customers, and end users with respect to any alleged infringement of
patent or other intellectual property rights owned or held by BSC and/or its
Affiliates by any products used in spinal cord stimulation to manage chronic
pain that are currently commercially marketed and sold as of the Effective Date
anywhere in the world, pursuant to FDA, CE mark, or MHLW approval, and all
Derivative Products.
ARTICLE VII
Representations and Warranties
Section 7.01. Each of the Parties represents and warrants that it has the power
and authority to execute, deliver, enter into and perform this Agreement and
that it is legally permitted to grant the rights granted and to make all
covenants and perform all obligations required by this Agreement, including all
of the exhibits hereto.
Section 7.02. Each of the Parties represents and warrants that to the extent
that any third-party consents are required for the performance of any of its
obligations under this Agreement, it has obtained all such required consents.
Notwithstanding the foregoing, to the extent that a third party consent is
required for sublicensing under Section 2.02 of the CRM License Agreement, this
Section 7.02 is not intended as a representation and warranty by any party that
such consent has been secured.
Section 7.03. The BSC Parties represent and warrant to the St. Jude Parties that
all plaintiffs in the Delaware case and the Indiana case shall conduct those
cases in accordance with, and subject to, the covenants and agreements set forth
in Sections 2.02 and 2.04, above, which are incumbent on the BSC Parties. The
Parties agree that the St. Jude Parties' sole remedy for any breach of this
Section 7.03 by the BSC Parties shall be as set forth in the provisions of
 

--------------------------------------------------------------------------------


Section 7.06, except that any breach of this Section 7.03 by the BSC Parties as
a result of a failure to conduct those cases in accordance with, and subject to,
the covenants and agreements in Section 2.02 shall also operate to relieve the
St. Jude Parties from their obligations under Section 2.02, above, to an extent
that is commensurate with the failure of the BSC Parties. Absent agreement of
the Parties, the extent of relief that shall be afforded the St. Jude Parties
from their obligations under Section 2.02, above, shall be determined by the
Court in which the failure of the BSC Parties arose.
Section 7.04.  The St. Jude Parties represent and warrant to the BSC Parties
that defendants in the Delaware case and the Indiana case shall conduct those
cases in accordance with, and subject to, the covenants and agreements set forth
in Section 2.02, above, which are incumbent on the St. Jude Parties. The Parties
agree that any breach by the St. Jude Parties of this Section 7.04 shall not
result in termination of the Parties' other rights and obligations as set forth
in the other provisions of this Agreement and that the sole remedy for breach of
this Section 7.04 by the St. Jude Parties as a result of a failure to conduct
those cases in accordance with, and subject to, the covenants and agreements in
Section 2.02 shall be to relieve the BSC Parties from their obligations under
Section 2.02, above, to an extent that is commensurate with the failure of the
St. Jude Parties. Absent agreement of the Parties, the extent of relief that
shall be afforded to the BSC Parties from their obligations under Section 2.02,
above, shall be determined by the Court in which the failure of the St. Jude
Parties arose.
Section 7.05. The BSC Parties represent and warrant that, with regard to the
Indiana case and the Delaware case and subject to the terms of Section 2.02,
above, BSC and/or its Affiliates shall fully perform all obligations required of
BSC and/or its Affiliates and enforce all rights to which BSC and/or its
Affiliates are entitled under its current agreements with MFV, except that
 

--------------------------------------------------------------------------------


BSC and its Affiliates waive any right to any settlement proceeds and/or
reimbursement of the costs of litigation pursuant to Section 2.03, above, in the
event of an agreement between St. Jude and its Affiliates and MFV resolving the
Indiana case and the Delaware case.  The BSC Parties further represent and
warrant that until final, non-appealable judgments are entered in both the
Indiana case and the Delaware case, or both of those cases are otherwise fully
resolved and dismissed, neither BSC nor any of its Affiliates will modify, alter
or waive any of their obligations or rights under any current agreement with MFV
without first providing notice to and receiving written consent from the St.
Jude Parties, which consent shall not be unreasonably withheld.
Section 7.06. Each party shall defend, indemnify, and hold harmless the other
party and its Affiliates, and all officers, directors, employees, attorneys,
agents, successors, and assigns of the other party and its Affiliates
(collectively, the "Indemnified Parties"), against any and all legal expenses,
costs, settlements, judgments, claims, controversies, demands, rights, disputes,
grievances, causes of action, damages, enhanced damages, injunctions, attorneys'
fees or prejudgment interest imposed on or incurred by any of the Indemnified
Parties by reason of any failure, inaccuracy, or breach of any of the
representations and warranties of such party pursuant to this Article VII or
failure to obtain the consent of an Affiliate pursuant to Section 3.01, above.
ARTICLE VIII
Confidentiality/Publicity Concerning Agreement
Section 8.01. It is intended that, to the extent possible, the terms of this
Agreement remain confidential. No party or any Affiliate of a party shall
originate any publicity, news release, or other such general public announcement
or make any other disclosure to any third party regarding the terms of this
Agreement without the express written consent of the other
 

--------------------------------------------------------------------------------


party (without limitation, the foregoing provision is not intended to limit
communications deemed reasonably necessary or appropriate by a party or its
Affiliate to its employees, shareholders, directors, officers, accountants,
auditors and legal counsel). Notwithstanding the foregoing provision, the
Parties and their respective Affiliates shall not be prohibited from making any
disclosure or release that is required by law, court order, or applicable
regulation, or is considered necessary by counsel to fulfill an obligation under
securities laws or the rules of the New York Stock Exchange or other applicable
stock exchange or to protect any intellectual property right in any territory so
long as the disclosing party provides notice to the other party at least five(5)
business days prior to such disclosure. However, the Parties agree that, with
regard to any required disclosure to the Securities and Exchange Commission
regarding this Agreement or the fact that it has been executed that is made on
or around the Effective Date, prior notice to the other party shall not be
required.
ARTICLE IX
Notices
Section 9.01. Any notice or other communication to be made pursuant to this
Agreement shall be sent to the other party at its address listed below or at
such other address such party may hereinafter designate to the other party in
writing:
If to the BSC Parties:
President and CEO
Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
Facsimile No.: (508) 650-8956


with a copy to: General Counsel
 
If to the St. Jude Parties:
 

--------------------------------------------------------------------------------


President and CEO
St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, MN 55117
Facsimile No.: (651) 481-7690


with a copy to: General Counsel
 
Notice shall be deemed to have been given: (i) at the expiration of two (2)
business days from the date of delivery by facsimile transmission, provided a
copy is deposited postage prepaid for delivery with the postal service or given
for delivery to an express courier service on the same date as the sending of
the facsimile, or (ii) ten (10) business days from the date the communication is
deposited postage prepaid with the postal service or given to an express courier
service, unless actual receipt of the notice at an earlier date is established.
Without limitation of the foregoing, a written receipt signed by the addressee
or its duly appointed representative situated at the addresses set forth
hereinabove shall constitute sufficient evidence of service. Either party may
change its address and facsimile information by written notice given in
accordance with the provisions of this Section 9.01.
 
ARTICLE X
Alternative Dispute Resolution
Section 10.01. (a) Except as to any dispute concerning Sections 2.02 and 2.04,
any dispute that arises out of or relates to this Agreement, including an
alleged breach of this Agreement but excluding any dispute under Section 8.01(a)
of the CRM License Agreement or Section 8.01(a) of the SCS License Agreement,
between (i) St. Jude or a St. Jude Affiliate and (ii) BSC or a BSC Affiliate
which is not resolved by negotiation as provided in subsection (b) of this
Section 10.01 shall be resolved by binding Alternative Dispute Resolution
(“ADR”) in the manner described in Exhibit H. Disputes relating to Sections 2.02
and 2.04 of this Agreement
 

--------------------------------------------------------------------------------


may be resolved by the Court in the Indiana case or the Delaware case, as
appropriate, or by negotiation as provided in subsection (b) of this Section
10.01; however, if the dispute is not resolved by such means, then the dispute
shall be resolved by the ADR procedure of Exhibit H.
(b) The Parties recognize that a bona fide dispute may arise from time to time
as to certain matters that relate to this Agreement. In all such instances, any
party may, by written notice to the other party, have such dispute referred to
their respective employees designated below or their successors, for attempted
resolution by good faith negotiations within sixty (60) days after such notice
is received. Such designated employees are as follows:
For the BSC Parties: 
 
General Counsel
Boston Scientific Corporation
One Boston Scientific Place
Natick, MA 01760-1537
Facsimile No.: (508) 650-8956


 
For the St. Jude Parties:
 
General Counsel
St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, MN 55117
Facsimile No.: (651) 481-7690


Any settlement reached by the Parties under this Section 10.01 shall not be
binding until reduced to writing and signed by authorized officers of BSC and
St. Jude. If the designated employees are unable to resolve such dispute within
such sixty-day period, any party may invoke the ADR provisions of this Section
10.01.
 

--------------------------------------------------------------------------------


ARTICLE XI
General Provisions
Section 11.01. Modification. This Agreement may not be modified, changed, or
terminated orally. No change, modification, addition, or amendment shall be
valid unless given in a writing expressly indicating an intent to modify the
Agreement and duly executed by the Parties.
Section 11.02. Entire Agreement. This Agreement, along with all of the other
agreements and stipulations that are to be executed by the Parties as
contemplated herein, constitutes the entire agreement among the Parties with
respect to the subject matter hereof and supersedes any and all negotiations,
correspondence, understandings and agreements, whether written or oral, between
the Parties respecting the subject matter hereof.
Section 11.03. Governing Law. Recognizing that the laws within the United States
and international jurisdictions vary in their content and effect with respect to
similar subject matter, and that the Parties desire uniformity and
predictability in interpretation and enforcement of this Agreement, the Parties
have agreed to the following provisions regarding applicable law to govern this
Agreement: All matters affecting the interpretation, form, validity, and
performance of this Agreement shall be decided under the laws of the State of
Minnesota (without regard to principles of conflicts of laws), including its
procedural laws; provided, however, that (a) nothing in Minnesota state
procedural law shall be deemed to alter or affect the applicability of the
Federal Arbitration Act as governing arbitration of disputes as provided in this
Agreement, and (b) no Minnesota state arbitration laws or arbitration rules
shall be applicable.
Section 11.04. Force Majeure. No party (including any of its Affiliates) shall
be liable in damages for, nor shall this Agreement be terminable or cancelable
by reason of, any delay or
 

--------------------------------------------------------------------------------


default in any party's performance hereunder if such default or delay is caused
by events beyond such party's reasonable control including, but not limited to,
acts of God, action of any government or agency thereof, war or insurrection,
civil commotion, destruction of facilities or materials by earthquake, fire,
flood or storm, labor disturbances, epidemic, or failure of public utilities or
common carriers. The party (or Affiliates) so affected shall give prompt notice
to the other Parties of such cause, and shall take whatever reasonable steps are
necessary to relieve the effect of such cause as rapidly as possible. All
Parties (or Affiliates) agree to endeavor to resume their performance hereunder
if such performance is delayed or interrupted by reason of force majeure.
Section 11.05. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed to be an original.
Section 11.06. Captions. The captions in this Agreement are intended solely as a
matter of convenience and are for reference only, and shall be given no effect
in the construction or interpretation of this Agreement.
Section 11.07. Severability of Provisions. Should any part or provision of this
Agreement be held unenforceable or in conflict with the law of any jurisdiction,
the validity of the remaining parts or provisions shall not be affected by such
holding.
Section 11.08. No Agency. At no time shall any party or its Affiliate hold
itself out to be the agent, employee, lessee, sublessee, partner, or joint
venture partner of the other party or its Affiliates. No party or its Affiliates
shall have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other party or its Affiliates or
to bind the other party or its Affiliates with regard to any other contract,
agreement, or undertaking with a third party.
 

--------------------------------------------------------------------------------


Section 11.09. Further Assurances. At such time and from time to time on and
after the Effective Date upon request by a party, the other party will execute
and deliver or will cause to be executed and delivered, all such further acts,
acknowledgments, and assurances that may be reasonably required for carrying out
the purposes of this Agreement. Such further assurances may include, but not be
limited to, an acknowledgment by Affiliates of a party that such Affiliates are
bound by the terms and provisions of this Settlement Agreement.
Section 11.10. Construction Against Waiver. No waiver of any term, provision, or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such term, provision, or condition of this Agreement; nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision.
Section 11.11. Protective Orders. The court-entered confidentiality agreements
and protective orders shall remain in full force and effect after dismissal of
the Dismissed Litigation, and the Parties shall remain bound by their terms.
Each party shall sequester protected information and documents produced in the
Litigation (including all copies thereof), as well as other materials containing
information that the other party has designated as confidential and subject to
protective order. Within ninety (90) days of the Effective Date, each party may
identify any information and/or document(s) produced in one or more of the
Minnesota Pacesetter case, the Minnesota CPI case, or the Indiana case that the
party desires to use in the Delaware case as well as any information and/or
document(s) produced in one or more of the Minnesota Pacesetter case, the
Minnesota CPI case, or the Delaware case that the party desires to use in the
Indiana case. Absent an objection for good cause by the non-identifying party,
the identifying party shall thereafter be entitled to use the information and/or
document(s) as though
 

--------------------------------------------------------------------------------


produced in the Indiana case and/or the Delaware case, as appropriate. Should
the non-identifying party have good cause to object to the use of any
information and/or document(s) so identified, the non-identifying party shall
provide the basis for such objection within ten (10) court days of the
identification of the information and/or document(s). If an objection is made,
the parties shall promptly meet and confer to attempt a good faith resolution.
If a resolution is not reached, the non-identifying party can request that the
court in the Indiana case and/or the Delaware case, as appropriate, preclude any
use of the objectionable information and/or document(s) by the identifying
party.
 

 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and duly attested by their corporate officers authorized for this purpose.
 


BOSTON SCIENTIFIC CORPORATION
 
By: /s/ Paul W. Sandman                            
Executive Vice President, Secretary
and General Counsel


ATTEST:
 
By: /s/ Lawrence J. Knopf           
 
ST. JUDE MEDICAL, INC.
 
By: /s/ Pamela S. Krop                                  
Vice President, General Counsel
and Secretary


 
ATTEST:
 
By: /s/ James W.A. Ladner          
 



 
 
 
 
 

 

--------------------------------------------------------------------------------




EXHIBIT A
CRM License Agreement






(filed as an exhibit to issuer’s Quarterly Report on Form 10-Q
for the fiscal quarter ended September 30, 2006)
 



 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT B
SCS License Agreement


 
(filed as an exhibit to issuer’s Quarterly Report on Form 10-Q
for the fiscal quarter ended September 30, 2006)
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT C
Form of Dismissal of Minnesota Pacesetter Case

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA
 
 
PACESETTER, INC., and ST. JUDE MEDICAL S.C., INC.,
 
Plaintiffs,
Case No. 02-CV-1337 DWF/SRN
 
v.
 
STIPULATION OF DISMISSAL UNDER FRCP 41(a)(1)(ii) & 41(c)
 
CARDIAC PACEMAKERS, INC. and GUIDANT SALES CORPORATION,
 
Defendants.
 
 

The parties to this action having settled their dispute, it is stipulated and
agreed by and among the parties to this action, represented by their attorneys,
as follows:
1.  The Second Amended Complaint is hereby dismissed with prejudice to the
plaintiffs.
2.  Any and all pending motions or requests for relief by any of the parties are
hereby withdrawn.
3.  Each party is to bear its own costs and attorneys’ fees.
So agreed and stipulated.



     
Michael A. Lindsay
 
Kenneth A. Liebman
DORSEY & WHITNEY LLP
 
Felicia J. Boyd
50 South Sixth Street, Suite 1500
 
David J.F. Gross
Minneapolis, MN 55402
 
Julie Knox Chosy
(612) 340-2600
 
FAEGRE & BENSON LLP
   
90 South Seventh St., Suite 2200
Jeffrey M. Olson
 
Minneapolis, MN 55402-3901
SIDLEY & AUSTIN LLP
 
(612) 766-7000
555 West Fifth Street
   
Los Angeles, CA 90013
   
(213) 896-6000
         
Denis R. Salmon
   
H. Mark Lyon
   
GIBSON, DUNN & CRUTCHER LLP
   
1881 Page Mill Road
   
Palo Alto, CA 94304
   
(650) 849-5300
               
So ordered:
                      U.S. District Judge   Date


 

--------------------------------------------------------------------------------


Exhibit D
Form of Dismissal of Minnesota CPI Case

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


UNITED STATES DISTRICT COURT
 
DISTRICT OF MINNESOTA
 
 
CARDIAC PACEMAKERS, INC. and GUIDANT SALES CORPORATION,
 
Plaintiffs,
Case No. 04-CV-1016 JMR/FLN
 
v.
 
STIPULATION OF DISMISSAL UNDER FRCP 41(a)(1)(ii) & 41(c)
 
ST. JUDE MEDICAL, INC., ST. JUDE MEDICAL, S.C., INC., and PACESETTER, INC.,
 
Defendants.
 
 

 
 
The parties to this action having settled their dispute, it is stipulated and
agreed by and among the parties to this action, represented by their attorneys,
as follows:
 
4.  The Second Amended Complaint is hereby dismissed with prejudice to the
plaintiffs.
 
5.  The counterclaims of the First Amended Answer to the Second Amended
Complaint are hereby dismissed with prejudice to the defendants.
 
6.  Any and all pending motions or requests for relief by any of the parties are
hereby withdrawn.
 
7.  Each party is to bear its own costs and attorneys’ fees.
 
So agreed and stipulated.



 

     
Kenneth A. Liebman
 
Morgan Chu
Felicia J. Boyd
 
Scott D. Baskin
David J.F. Gross
 
Gary N. Frischling
Julie Knox Chosy
 
IRELL & MANELLA LLP
FAEGRE & BENSON LLP
 
1800 Avenue of the Stars, Suite 900
90 South Seventh St., Suite 2200
 
Los Angeles, CA 90067-4276
Minneapolis, MN 55402-3901
 
(310) 277-1010
(612) 766-7000
   

 
 

--------------------------------------------------------------------------------


 

   
Denis R. Salmon
   
H. Mark Lyon
   
GIBSON, DUNN & CRUTCHER LLP
   
1881 Page Mill Road
   
Palo Alto, CA 94304
   
(650) 849-5300
         
Michael T. Nilan
   
HALLELAND LEWIS NILAN & JOHNSON, P.A.
   
Pillsbury Center South, Suite 600
   
220 South Sixth Street
   
Minneapolis, MN 55402-4501
   
(612) 338-1838
            So ordered:                       U.S. District Judge   Date        
               

 
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



EXHIBIT E
Form of Dismissal of California Case

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
 
PACESETTER, INC., ST. JUDE MEDICAL, INC., and ST. JUDE MEDICAL S.C., INC.,
 
Plaintiffs,
v.
 
INTERMEDICS, INC., CARDIAC PACEMAKERS, INC., GUIDANT SALES CORPORATION, and DOES
I through L, inclusive,
 
Defendants.
CASE NO.: CV 06-3166 GHK (FFMx)
 
STIPULATION OF DISMISSAL



The parties to this action having settled their dispute, it is stipulated and
agreed by and among the parties to this action, represented by their attorneys,
as follows:
 
8.  The Complaint is hereby dismissed with prejudice to the plaintiffs.
 
9.  Each party is to bear its own costs and attorneys’ fees.
 
So agreed and stipulated.
 

     
Morgan Chu
 
Kenneth A. Liebman
Scott D. Baskin
 
Felicia J. Boyd
     
Gary N. Frischling
 
David J.F. Gross
IRELL & MANELLA LLP
 
Julie Knox Chosy
1800 Avenue of the Stars, Suite 900
 
FAEGRE & BENSON LLP
Los Angeles, CA 90067-4276
 
90 South Seventh St., Suite 2200
(310) 277-1010
 
Minneapolis, MN 55402-3901
   
(612) 766-7000
         
Mark A. Flagel
   
Bruce D. Kuyper
   
Shanaira Udwadia
   
LATHAM & WATKINS LLP
   
633 West Fifth Street
   
Los Angeles, CA 90071-2007
   
(213) 485-1234
            So ordered:                       U.S. District Judge   Date      

 

--------------------------------------------------------------------------------




EXHIBIT F
Form of Dismissal of ANS/ABC Texas Case

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS
SHERMAN DIVISION
 
ADVANCED NEUROMODULATION SYSTEMS, INC.,
 
Plaintiff/Counter-Defendant,
Case No. 04-CV-00131 (Schell)
 
v.
 
STIPULATION OF DISMISSAL UNDER FRCP 41(a)(1)(ii) & 41(c)
 
ADVANCED BIONICS CORPORATION,
 
Defendant/Counter-Plaintiff.
 
 

The parties to this action having settled their dispute, it is stipulated and
agreed by and among the parties to this action, represented by their attorneys,
as follows:
 
10.  The First Amended Complaint is hereby dismissed with prejudice to the
plaintiff/counter-defendant.
 
11.  The counterclaims contained in the Second Amended Answer and Counterclaims
are hereby dismissed with prejudice to the defendant/counter-plaintiff.
 
12.  Any and all pending motions or requests for relief by any of the parties
are hereby withdrawn.
 
13.  Each party is to bear its own costs and attorneys’ fees.
 
So agreed and stipulated.



     
Bryant C. Boren, Jr.
 
Frank Finn
Timothy S. Durst
 
THOMPSON & KNIGHT LLP
Christopher W. Kennerly
 
1700 Pacific Avenue
BAKER BOTTS L.L.P.
 
Suite 3300
2001 Ross Avenue
 
Dallas, TX 75201
Dallas, Texas 75201-2980
 
(214) 969-1700
(214) 953-6500
       
Matthew Wolf
Clyde B. Siebman
 
Jennifer Sklenar
Lawrence A. Phillips
 
Marc Cohn
SIEBMAN, BURG, REYNOLDS & PHILLIPS
 
John Nilsson
Federal Courthouse Square
 
HOWREY SIMON ARNOLD & WHITE
300 N. Travis
 
1299 Pennsylvania Avenue, N.W.
Sherman, TX 75090
 
Washington, D.C. 20004
(903) 870-0070
 
(202) 383-7067
            So ordered:                 U.S. District Judge   Date

 

--------------------------------------------------------------------------------


EXHIBIT G
Form of Dismissal of ANS/ABC Arbitration





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


INTERNATIONAL INSTITUTE FOR
CONFLICT PREVENTION AND RESOLUTION


ADVANCED NEUROMODULATION
SYSTEMS, INC.,
 
Claimant,
 
v.
 
ADVANCED BIONICS CORPORATION,
 
Respondent,
 
ADVANCED NEUROMODULATION
SYSTEMS, INC.,
 
Claimant,
 
v.
 
BONAVENTURA RENO LAURO,
 
Respondent,
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§
 
 
 
 
 
 
 
 
 
Richard D. Rochford, Arbitrator
File Nos. G-06-07A and G-06-08A
 
 
 
 
 
 
 
 
 



STIPULATION OF DISMISSAL


The parties to this action having settled their dispute, it is stipulated and
agreed by and among the parties to this action, represented by their attorneys,
as follows:


1.  Advanced Neuromodulation Systems, Inc.’s (ANS) Notice of Arbitration against
Advanced Bionics Corporation (“Bionics”) is hereby dismissed with prejudice to
ANS.


2.  ANS’s Notice of Arbitration against Bonaventura Reno Lauro (“Lauro”) is
hereby dismissed with prejudice to ANS.


3.  Any defenses or counterclaims arising out of the facts or circumstances
underlying this action that could have been made by Bionics or Lauro are hereby
dismissed with prejudice to Bionics and Lauro.


4.  Relief sought in all pending motions by any of the parties is denied.


5.  Each party is to bear its own costs and attorneys’ fees.


IT IS SO ORDERED.


SIGNED this _____________ day of July, 2006.


 



 
 

--------------------------------------------------------------------------------

RICHARD D. ROCHFORD
ARBITRATOR




--------------------------------------------------------------------------------




Agreed and stipulated:




_____________________________
Bryant C. Boren, Jr.
State Bar No. 02664100
bryant.c.boren@bakerbotts.com
 
Timothy S. Durst
State Bar No. 00786924
tim.durst@bakerbotts.com
 
Christopher W. Kennerly
State Bar No. 00795077
chris.kennerly@bakerbotts.com
 
BAKER BOTTS L.L.P.
200 1 Ross Avenue
Dallas, Texas 75201-2980
(2 14) 953-6500 (Telephone)
(2 14) 953-6503 (Facsimile)
 
ATTORNEYS FOR ADVANCED
NEUROMODULATION SYSTEMS, INC.
_____________________________
Matthew M. Wolf
Marc A. Cohn
HOWREY, SIMON, ARNOLD & WHITE, LLP
1299 Pennsylvania Avenue, N. W.
Washington, DC 20004
(202) 783-0800 (Telephone)
(202) 3 83-66 10 (Facsimile)
 
ATTORNEYS FOR ADVANCED BIONICS
CORPORATION
 
 
_____________________________
Marc D. Katz
Texas Bar No. 0079 1002
Scott S. Rowekamp
Texas Bar No. 24027823
 
JENKENS & GILCHRIST
A Professional Corporation
1455 Ross Avenue, Suite 3700
Dallas, Texas 75202-2711
(21 4) 855-4500 (Telephone)
(2 14) 855-4300 (Facsimile)
 
ATTORNEYS FOR BONAVENTURA RENO
LAURO
 



 

 
 

 

--------------------------------------------------------------------------------


EXHIBIT H
ADR Procedure Pursuant to Section 10.01


1.  Upon the expiration of the 60-day period for good faith negotiations
pursuant to Section 10.01(b), any party may initiate arbitration with the
American Arbitration Association (“AAA”) by filing a Notice of Arbitration
pursuant to the then-existing AAA rules for commercial arbitration. Should any
provision of the applicable AAA rules conflict in any way with any provision of
this Agreement, this Agreement shall govern.


2.   Within twenty (20) days after filing the Notice of Arbitration, the parties
shall appoint a single, neutral arbitrator. The arbitrator shall have
substantial experience in commercial licensing, preferably in the medical
devices industry. If the parties are unable to agree on the arbitrator within
the time specified above, AAA will select a so-qualified arbitrator within three
(3) business days thereafter.


3.  The parties shall be entitled to discovery as ordered by the arbitrator;
however, it is the intention of the parties that any such discovery be limited
in scope in order to reduce the cost and burden to the parties. The arbitrator
shall take this intention into account when ordering discovery so that any
discovery so ordered is narrowly-tailored to lead to relevant information while
minimizing the burden and cost of such discovery on the parties.


4.  The arbitrator will be empowered to award specific performance of the
Agreement, as well as compensatory damages, costs, and attorneys' fees to the
prevailing party, as the arbitrator deems appropriate. No punitive damages of
any kind shall be awarded.


5.   The arbitration shall be conducted in such a way that the arbitrator issues
a decision and award no later than six (6) months after commencement of the
arbitration.

 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT I
Form Language for Consent and Agreement to Be Bound (Section 3.01)


BSC Affiliates:


For Consent and Agreement to Be Bound to the CRM License Agreement:


Reference is hereby made to the CRM License Agreement dated as of July 29, 2006,
by and between Boston Scientific Corporation and St. Jude Medical, Inc. (the
"License Agreement"). The undersigned Affiliate of Boston Scientific Corporation
hereby consents to, and agrees to be bound by, all of the terms and conditions
of the License Agreement to which Boston Scientific Corporation is bound.


For Consent and Agreement to Be Bound to the SCS License Agreement:


Reference is hereby made to the SCS License Agreement dated as of July 29, 2006,
by and between Boston Scientific Corporation and St. Jude Medical, Inc. (the
"License Agreement"). The undersigned Affiliate of Boston Scientific Corporation
hereby consents to, and agrees to be bound by, all of the terms and conditions
of the License Agreement to which Boston Scientific Corporation is bound.




St. Jude Affiliates:


For Consent and Agreement to Be Bound to the CRM License Agreement:


Reference is hereby made to the CRM License Agreement dated as of July 29, 2006,
by and between Boston Scientific Corporation and St. Jude Medical, Inc. (the
"License Agreement"). The undersigned Affiliate of St. Jude Medical, Inc. hereby
consents to, and agrees to be bound by, all of the terms and conditions of the
License Agreement to which St. Jude Medical, Inc. is bound.


For Consent and Agreement to Be Bound to the SCS License Agreement:


Reference is hereby made to the SCS License Agreement dated as of July 29, 2006,
by and between Boston Scientific Corporation and St. Jude Medical, Inc. (the
"License Agreement"). The undersigned Affiliate of St. Jude Medical, Inc. hereby
consents to, and agrees to be bound by, all of the terms and conditions of the
License Agreement to which St. Jude Medical, Inc. is bound.
 
 
 